Citation Nr: 0032603	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-02 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to assistance in the purchase of an 
automobile or other conveyance and adaptive equipment.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran had active duty service from May 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  In October 1998, the RO denied a 
claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  In June 1999, the RO denied the 
veteran's claim of entitlement to an automobile or other 
conveyance or special adaptive equipment.  

The Board notes in September 1999, the RO denied a claim for 
post-traumatic stress disorder (PTSD) as not well grounded.  
However, recent legislative changes have significantly 
altered VA's duty to assist, to include elimination of the 
requirement of submission of a "well-grounded" claim before 
the duty to assist attaches.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-472, 114 Stat. 2096 (2000) 
("Veterans Claims Assistance Act").  This issue is 
therefore referred to the RO for appropriate action.

The veteran's claim for TDIU is the subject of the REMAND 
portion of this decision.


FINDING OF FACT

The veteran is not blind and does not have permanent 
impairment of vision of both eyes, ankylosis of one or both 
knees or one or both hips, or loss of use of either hand or 
either foot as a result of a service-connected disability.
CONCLUSION OF LAW

The eligibility criteria for financial assistance in 
acquiring an automobile or other conveyance or special 
adaptive equipment have not been met.  38 U.S.C.A.  §§ 3901, 
3902, 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.808, 
4.63 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that during the course of the 
appeal, legislative changes have significantly altered VA's 
duty to assist, to include elimination of the requirement of 
submission of a "well-grounded " claim before the duty to 
assist attaches.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-472, 114 Stat. 2096 (2000) ("Veterans Claims 
Assistance Act").  In this case, the veteran has been 
afforded a VA examination, and there is no indication or 
allegation that relevant medical records exist which are 
obtainable and which have not been associated with the claims 
files.  The Board is therefore satisfied that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and that no further 
assistance is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).

A review of the veteran's written statements, and the 
transcript from his hearing, held in February 2000, shows 
that he essentially argues that his service-connected 
disabilities are so severe that he has effectively lost the 
use of his left foot, such that he is eligible for financial 
assistance for the purchase of adaptive equipment.  He states 
that he must use a motorized scooter or wheelchair at 
virtually all times, and that he otherwise must use a crutch.  

The veteran is service connected for total left knee 
arthroplasty with left peroneal palsy, evaluated as 60 
percent disabling.  The veteran's combined disability rating 
is 60 percent. 

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis.  Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches (8.9 cms.) or more, will be taken as loss of use of 
the hand or foot involved.  Complete paralysis of the 
external popliteal nerve (common peroneal) and consequent, 
foot drop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot.  38 C.F.R. 
§§ 3.350(a)(2), 4.63 (2000). 

The Secretary shall repair, replace or reinstall adaptive 
equipment deemed necessary for the operation of an automobile 
or other conveyance acquired in accordance with the 
provisions of Title 38, Chapter 39, and provide, repair, 
replace, or reinstall such adaptive equipment for any 
automobile or other conveyance which an eligible person may 
previously or subsequently have acquired, where the veteran 
has a service-connected disability that includes one of the 
following: loss or permanent loss of use of one or both feet; 
or loss or permanent loss of use of one or both hands; or 
permanent impairment of vision of both eyes to the required 
specified degree.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808. 

For adaptive equipment eligibility only, a showing of 
ankylosis of one or both knees or one or both hips is 
sufficient.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808(b)(1)(iv).

The Board notes that the veteran underwent a left knee 
arthroplasty in February 1986.  In March 1988, he underwent 
surgery for left common peroneal nerve exploration.  During 
that procedure, it was determined that there was flattening, 
compression and splitting of the peroneal nerve at the 
approximate level of a previous osteotomy.  The nerve was 
freed and an internal neurolysis was performed.  

The evidence in this case includes VA hospital and outpatient 
treatment records, dated between 1998 and 1999, which show 
periodic complaints of left knee pain.  A social worker's 
report, dated in August 1999, indicates that the veteran 
lived alone in a three-level home, and that he drove his 
automobile to wherever he wanted to go into town.  He was 
noted to be ambulatory inside the home, with the assistance 
of one crutch.  He used a motorized scooter to travel in the 
community.  He was ADL's (activities of daily living) 
independent for dressing his upper and lower extremities, 
personal hygiene and bathing.  He could make commode and 
bathtub transfers with some difficulty.  Other reports note 
that the veteran was wearing leg braces bilaterally, that he 
used crutches, that a scooter was ordered for him, and that 
he has a variety of (nonservice-connected) conditions, to 
include rheumatoid arthritis, cataracts (OU) (both eyes), 
gastritis/hiatal hernia, chronic atrial fibrillation, 
hypertension and coronary artery disease.  A September 1999 
report shows that the veteran stated that he was independent 
with driving, cooking, dressing, bathing and transfers, 
although he had difficulty with buttons, and opening cans and 
jars.  He stated he used his scooter for long distance 
mobility, and crutches for short distances.  On examination, 
he had 4/5 strength throughout all extremities, except for 
3+/5 left dorsiflexion and 3/5 left patellar flexion.  A mild 
right foot drop was noted.  

A VA examination report, dated in October 1999, shows that 
the veteran complained of an unstable left knee, muscle 
cramps, and severe daily pain.  He reported that he had 
fallen several times.  On examination, the left knee had 
atrophic musculature, with several nontender incisions about 
the left knee area.  Sensory examination showed full 
appreciation to pinprick with the examiner indicating that he 
was unable to isolate any area of sensory defect.  Manual 
muscle evaluation revealed normal to good strength in the 
dorsiflexors and evertors or in the musculature supplied by 
the peroneal nerve.  There was slight instability of the knee 
in the collateral system, and some instability of the 
cruciate system.  There was pain on extremes of knee motion, 
and the range of motion in the knees was estimated to be from 
0 degrees to 130 degrees.  X-rays revealed a total knee 
replacement, with some lateral shift of bony components of 
the patella.  The impressions were knee flexion contracture, 
restriction of flexion, painful joint and possible screw 
migration, old or remote, and remote peroneal nerve palsy, 
residuals not found on today's examination.  The examiner 
stated that the veteran's left knee was the source of his 
pain and severely restricts his day-to-day weightbearing 
activities and mobility.  He also noted 1/2 inch of atrophy in 
the left thigh muscles, and the presence of a generalized 
inflammatory joint process was noted.  

The Board finds that the criteria for entitlement to a 
certificate of eligibility for financial assistance in 
acquiring an automobile or other conveyance or specially 
adaptive equipment have not been met.  There is nothing in 
the claims files to support a conclusion that the veteran's 
service-connected disabilities have resulted in ankylosis of 
a knee or hip, the loss, or loss of use of, a foot or a hand, 
or permanent impairment of vision of both eyes to the 
required specified degree.  Of particular note, although the 
medical evidence shows that the veteran has (nonservice-
connected) right foot drop, the medical evidence does not 
provide any findings to suggest a degree of impairment 
resulting in loss of use of the veteran's left foot.  
Accordingly, the Board must find that the preponderance of 
the evidence is against the veteran's claim, and that 
entitlement to a certificate of eligibility for financial 
assistance in acquiring an automobile or other conveyance or 
specially adaptive equipment must be denied.  38 U.S.C.A. 
§§ 3901, 3902; 38 C.F.R. §§ 3.808, 4.63. 

The Board has considered the veteran's argument that to the 
effect that he has effectively lost the use of his left foot.  
However, the Board must conclude that the evidence does not 
show that he has a loss of actual remaining function of 
either leg or either foot due to his service-connected 
disabilities such that he would be equally well served by an 
amputation stump at the site of election below either knee, 
with use of a suitable prosthesis.  See 38 C.F.R. 
§§ 3.350(a)(2)(i), 4.63.

In summary, the clinical findings do not show that the 
veteran has met the 
applicable criteria at this time.  Based on the foregoing 
discussion, the claim of entitlement to a certificate of 
eligibility for financial assistance in the purchase of an 
automobile or other conveyance and necessary adaptive 
equipment must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A certificate of eligibility for financial assistance in the 
purchase of an automobile or other conveyance and necessary 
adaptive equipment is denied.


REMAND

With regard to the veteran's TDIU claim, VA has a duty to 
supplement the record by obtaining an opinion as to the 
effect that the veteran's service-connected disability has 
upon his ability to work.  See Friscia v. Brown, 7 Vet. App. 
294 (1995); Gary v. Brown, 7 Vet. App. 229 (1994).  In this 
case, the claims file contains an October 1999 VA examination 
report which does not address the general extent of 
functional and industrial impairment caused by the veteran's 
service-connected total left knee arthroplasty with left 
peroneal palsy.  On remand, the RO should afford the veteran 
an examination to determine the functional impairment from 
his total left knee arthroplasty with left peroneal palsy. 

The claims are therefore REMANDED to the RO for the following 
development:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
degree of severity of his service-
connected total left knee arthroplasty 
with left peroneal palsy, and its impact 
on his ability to obtain and maintain 
employment.  Such tests as the examining 
physician deems necessary should be 
performed.  The examiner is specifically 
requested to address whether the 
veteran's total left knee arthroplasty 
with left peroneal palsy renders the 
veteran unemployable at above a marginal 
level.

2.  If indicated, the RO should afford 
the veteran a VA social and industrial 
survey to assess his day-to-day 
functioning and the impact, if any, of 
his service-connected disabilities on his 
ability to engage in gainful employment.

3.  The veteran and representative are 
informed that they remain under a duty to 
submit evidence in support of the claims.  
If the veteran has or can obtain evidence 
that establishes that he cannot work due 
to his total left knee arthroplasty with 
left peroneal palsy, that evidence must 
be submitted by him to the RO.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and afford a reasonable period of time 
for a response.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran is free 
to submit additional evidence in support of his claim. 

		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals


 

